                                                        1   RICHARD E. TANASI, ESQ.
                                                            Nevada Bar No. 9699
                                                        2   TANASI LAW OFFICES
                                                        3   601 S. Seventh Street, 2nd Floor
                                                            Las Vegas, NV 89101
                                                        4   Telephone: (702) 906-2411
                                                            Facsimile: (866) 299-5274
                                                        5   Email: rtanasi@tanasilaw.com
                                                        6   Attorney for Defendant Leslie Brass

                                                        7
                                                                                       UNITED STATES DISTRICT COURT
                                                        8
                                                                                               DISTRICT OF NEVADA
                                                        9
                                                            UNITED STATES OF AMERICA,                    |          Case No.: 2:17-cr-00124-JAD-GWF
                                                       10
                                                                                                         |
                                                       11   Plaintiff,                                   |          STIPULATION AND ORDER
TANASI LAW OFFICES




                                                                                                         |          TO CONTINUE SENTENCING
                     702-906-2411 • Fax 866-299-5274




                                                       12                                                |          HEARING (Fourth Request)
                       601 S. Seventh St., 2nd Floor




                                                            v.                                           |
                         Las Vegas, Nevada 89101




                                                       13                                                |
                                                            LESLIE BRASS,                                |
                                                       14                                                |
                                                            Defendant.                                   |
                                                       15
                                                       16           IT IS HEREBY STIPULATED AND AGREED, by and between the United States of

                                                       17   America, by and through Robert Knief, United States Attorney, LESLIE BRASS, by and
                                                       18
                                                            through her attorney, Richard E. Tanasi, Esq., that the Sentencing Hearing in the above-
                                                       19
                                                            captioned matter, now scheduled for May 14, 2019, at the hour of 11:00 a.m., be vacated and
                                                       20
                                                            continued to a time convenient for the Court after August 1, 2019.
                                                       21
                                                       22           Pursuant to General Order No. 2007-04, this Stipulation is entered into for the following

                                                       23   reasons:
                                                       24
                                                                    1.     Ms. Brass is currently in the hospital following a medical procedure. Her current
                                                       25
                                                            and future medical condition is yet to be determined. The undersigned is gathering records
                                                       26
                                                            concerning the same.
                                                       27
                                                                    2.     Ms. Brass is out of custody and does not object to this continuance.
                                                       28
                                                                    3.     The additional time requested herein is not sought for purposes of delay.

                                                                                                             - 1-
                                                        1              4. Additionally, denial of this request for continuance could result in a miscarriage of
                                                        2   justice.
                                                        3              WHEREFORE, the parties respectfully request that this Honorable Court accept the
                                                        4   Stipulation and enter an Order as set forth below, continuing the sentencing hearing for date
                                                        5   convenient to the Court, after August 1, 2019.
                                                        6              DATED this 6th day of May 2019.
                                                        7
                                                        8   U.S. ATTORNEY’S OFFICE
                                                        9
                                                            /s/
                                                       10   ROBERT KNIEF
                                                            501 Las Vegas Blvd., South
                                                       11
TANASI LAW OFFICES




                                                            Suite 100
                     702-906-2411 • Fax 866-299-5274




                                                       12   Las Vegas, NV 89101
                       601 S. Seventh St., 2nd Floor
                         Las Vegas, Nevada 89101




                                                            Robert.Knief@usdoj.gov
                                                       13   Attorney for the UNITED STATES
                                                       14
                                                            TANASI LAW OFFICES
                                                       15
                                                       16
                                                            /s/
                                                       17   RICHARD E. TANASI, ESQ.
                                                            601 S. Seventh Street, 2nd Floor
                                                       18
                                                            Las Vegas, NV 89101
                                                       19   rtanasi@tanasilaw.com
                                                            Attorney for LESLIE BRASS
                                                       20
                                                            ///
                                                       21
                                                       22   ///

                                                       23   ///
                                                       24
                                                            ///
                                                       25
                                                            ///
                                                       26
                                                       27   ///

                                                       28   ///


                                                                                                               - 2-
                                                        1
                                                                                      UNITED STATES DISTRICT COURT
                                                        2
                                                                                              DISTRICT OF NEVADA
                                                        3
                                                            UNITED STATES OF AMERICA,                   |          Case No: 2:17-cr-00124-JAD-GWF
                                                        4                                               |
                                                            Plaintiff,                                  |          ORDER ON STIPULATION
                                                        5                                               |
                                                            v.                                          |
                                                        6                                               |
                                                            LESLIE BRASS,                               |
                                                        7                                               |
                                                            Defendant.                                  |
                                                        8
                                                        9           This matter coming before the Court on Stipulation to Continue Sentencing Hearing, the
                                                       10   Court having considered the matter, and good cause showing, the Court accepts the Stipulation.
                                                       11
TANASI LAW OFFICES




                                                                    WHEREFORE, IT IS HEREBY ORDERED, that the Sentencing Hearing in the
                     702-906-2411 • Fax 866-299-5274




                                                       12
                       601 S. Seventh St., 2nd Floor
                         Las Vegas, Nevada 89101




                                                            above-captioned matter, now scheduled for May 14, 2019, at the hour of 11:00 a.m., be vacated
                                                       13
                                                            and continued to __________________________________.
                                                                             August 12, 2019, at the hour of 11:00 a.m.
                                                       14
                                                       15
                                                       16   DATED this 6th day of May, 2019.                       __________________________________
                                                                                                                   UNITED STATES DISTRICT JUDGE
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28


                                                                                                            - 3-
